Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                          CASE NO.: 14-CV-21385-LENARD/GOODMAN

   WREAL, LLC, a Florida Limited
   Liability Company,

         Plaintiff,
   vs.

   AMAZON.COM, INC., a Delaware
   Corporation,

         Defendant.
   _____________________________________/

                      WREAL’S SUPPLEMENTAL BRIEF IN OPPOSITION TO
                       AMAZON’S MOTION FOR SUMMARY JUDGMENT




                                            1
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 2 of 13



       I.       INTRODUCTION

             As a result of the recent District Court’s (Hon. J. Lenard) Sealed Order Adopting Sealed

   Omnibus Report and Recommendations Concerning Various Daubert Motions (“Daubert Order”),

   and the passage of time since the parties’ summary judgement briefs were filed, the Court (Hon.

   J. Goodman) ordered the parties to supplement their summary judgment papers. ECF 352 (Post-

   Hearing Administrative Order – hereinafter, the “Administrative Order”). The Court also ordered

   that Defendant, Amazon.com, Inc., (“Amazon”) file detailed declarations on the following two

   specific issues: (1) Amazon’s FIRE TV profits and revenues since submission of the summary

   judgment briefs in 2015, and (2) the different platforms Amazon’s FIRE TV has been in for the

   last three years. ECF 352, at 1. On October 11, 2018, Amazon filed a Notice of Filing in

   Compliance with Post-Hearing Administrative Order, together with the Declarations of Wynne

   Wong (“Wong Declaration”) and Jason Gall (“Gall Declaration”). ECF 354.

             In compliance with the Administrative Order, Plaintiff, Wreal, LLC, (“Wreal”) hereby

   supplements its Response in Opposition to Amazon’s Motion for Summary Judgment (“Response

   in Opposition”), filed on November 6, 2015. See ECF 261. The Daubert Order, together with the

   declarations submitted by Amazon, crystallize that there are genuine issues of material fact, and

   that summary judgment should be denied.

       II.      THERE IS SUFFICIENT EVIDENCE FOR THE JURY TO CONCLUDE THAT
                CONFUSION IS LIKELY.

             Likelihood of confusion is a question of fact that ordinarily cannot be resolved on summary

   judgment. 1 This holds true in the case sub judice.




   1
     See Alliance Metals, Inc., of Atlanta v. Hinely Indus., Inc., 222 F.3d 895, 907 (11th Cir. 2000)
   (stating that the likelihood of confusion test used to determine trademark infringement is generally
   a question of fact) (citing Conagra, Inc. v. Singleton, 743 F.2d 1508, 1514–15 (11th Cir. 1984)).


                                                         2
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 3 of 13



           A.       There is a Genuine Issue of Material Fact Regarding Amazon’s Survey Evidence

           Amazon’s position is that Dr. Sarel’s survey evidence was unrebutted. Amazon’s fallacy

   was exposed by the Court in its Daubert Order,

                                                          Amazon’s argument, that the survey evidence

   in this case is conclusive to show no confusion, is misplaced on summary judgment, because the

   jury may give no weight to a flawed survey. This, without more, demonstrates there is a genuine

   issue of material fact present for the jury. In fact, the Court specifically

                                                                                                . Dr.

   Maronick’s major criticisms of Sarel’s survey raise a genuine issue of material fact as to the

   validity of the survey, and thus, its results purportedly showing no actual confusion, one of the

   seven factors that the jury must consider when determining likelihood of confusion.

           First,




                                        Indeed, it is quite disingenuous to rely on an Eveready survey

   so early in a reverse confusion case.

           Second, Dr. Maronick also opined that Dr. Sarel’s survey contained many flaws that

   rendered unreliable his survey results and conclusions. Specifically, he found flaws in Dr. Sarel’s

   survey design.

                                                                                      .              ,




                                                          3
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 4 of 13



   at 24-25 (




                                  See Decl. of Thomas J. Maronick, at 3, attached as Exhibit 15 to

   Marfoe Decl. ECF 263-1.




                                                                                        Thus, Dr.

   Maronick’s rebuttal testimony, together with Wreal’s previously asserted instances of actual

   confusion (which must be viewed in the light most favorable to Wreal, the non-moving party),

   shows that the actual-confusion factor weighs in favor of Wreal.

          B.     Further Evidence of the Similarity of the Products.




                                                      4
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 5 of 13



                                                                 Not only are Wreal’s Fyre TV and

   Amazon’s Fire TV complementary goods and services, and so related that when paired, they

   enhance the value of the products by increasing the offering, they also share a large number of

   similarities: Amazon and Wreal both use the mark to identify a streaming video service; both use

   various platforms to deliver streaming video over the internet to consumers; and each offers

   subscription-based services and a la carte offerings. The fact is, and has always been, that Wreal’s

   Fyre TV and Amazon’s Fire TV services are substantially similar. The only difference is the

   content offered by each.




                                                    And a jury could reasonably conclude that the

   difference in content means the products are complementary, like wine and cognac, and thus likely

   come from the same source. See E. Remy Martin & Co., S.A. v. Shaw-Ross Intern. Imports, Inc.,

   756 F. 2d 1525, 1530 (11th Cir. 1985).

          In its recent filing, Amazon admits that its Fire TV is no longer just a hardware device.

   Indeed, the Declaration of Jason Gall, Amazon’s Senior Manager of Product Management for Fire

   TV, reveals multiple additional platforms in which Fire TV is currently available in the market.

   ECF 354-1. Specifically, Gall’s Declaration reveals that Amazon’s Fire TV is currently available

   as a Streaming Media Player, with multiple editions including, a box and pendant shape player, a

   Gaming edition with controller accessory, the Fire TV stick, and the Fire TV cube. ECF 354-1,

   Gall Decl. at 1. Gall’s Declaration also revealed that Amazon’s Fire TV is also currently available

   as software preloaded on smart TV hardware from third party manufacturers, such as Toshiba,

   Element, Westinghouse, and Insignia. See id. Further, Amazon’s Fire TV is currently available




                                                        5
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 6 of 13



   through Fire TV Recast, a DVR that lets one watch and record over-the-air TV at home or on-the-

   go with a Fire TV, Echo Show, or compatible mobile devices. See id. Finally, Amazon’s Fire TV

   is currently available as an application for mobile devices such as tablets and smartphones, and

   used as a remote. See id. at 2. Gall’s Declaration is a new admission by Amazon that its Fire TV

   streams videos, and now, Amazon can no longer say that the Fire TV product is only a hardware

   device. ECF 76, Amazon’s Response in Opposition to Preliminary Injunction, at 4, 6, 12-13.




                                                                                      2
                                                                                          And whether

   or not this difference was sufficient for the jury to find that the products were not similar would

   have been a question of fact precluding summary judgment, the reality now is that Amazon cannot

   present its Fire TV as simply a hardware device. ECF 354-1, Gall Declaration, at 1-2. Now, the

   only difference between Wreal’s Fyre TV and Amazon’s Fire TV is the content, which Wreal has

   always pointed out is complementary.

          While it is clear to anyone watching that there is a difference between the content offered

   by Wreal’s Fyre TV and Amazon’s Fire TV, the latter offers mainstream action movies, including

   R-rated movies, comedies, television shows, documentaries, and pornography. And Wreal’s

   FyreTV® offers pornographic content, both “hard core” and “soft core,” sex-related instructional

   videos, and stimulating reality-type content. But, Wreal’s Fyre TV and Amazon’s Fire TV need

   not be identical products for a jury to find a likelihood of consumer confusion. See E. Remy Martin



   2




                                                               iven, Amazon’s Gall Declaration, this
   is no longer true. ECF 354-1.


                                                       6
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 7 of 13



   & Co., S.A., 756 F. 2d at 1530 (finding that the rights of the owner of a registered trademark are

   not limited to protection with respect to the specific goods or services stated on the certificate, but

   extend to any goods or services related in the minds of consumers in the sense that a single

   producer is likely to put out both).

             Indeed, the Eleventh Circuit held that the relevant question was not whether “the

   purchasing public can readily distinguish wine from cognac but whether the products are the kind

   the public attributes to a single source.” E. Remy Martin & Co., S.A., 756 F. 2d at 1530. In E.

   Remy Martin, it was clear that the content of wine and cognac are different, and that any drinker

   could differentiate between the two - yet, the two products are of the kind the public can reasonably

   attribute to a single source. See id. And thus, this factor weighs in favor of likelihood of confusion.

   See id.

             Indeed, Dr. Linda Williams, Wreal’s content expert, opined that a variety of material,

   including “soft-core” pornography, R-rated movies, and mainstream content, is related or

   complementary to hardcore pornography, and that mainstream content and hardcore pornography

   can today be considered complementary. Dr. Williams also concluded that there are items

   available for streaming on Amazon’s Fire TV that are pornographic or related to pornography. See

   Expert Report of Dr. Linda Williams, at 3, attached as Exhibit 16 to Marfoe Decl. ECF 263-1.



                                                      This provides additional evidence for a jury to

   reasonably conclude that the video-streaming services provided by Wreal through FryeTV and

   Amazon through Fire TV are related or complementary, and thus a consumer could attribute them

   to the same source. This raises a genuine issue of material fact for the jury because a reasonable

   jury could conclude that consumers may assume that Amazon has put out two related




                                                         7
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 8 of 13



   (complementary) products, one to stream mostly mainstream movies and the other to stream

   mostly hardcore pornography, just making insignificant changes to the names—further showing

   overwhelming visual similarities between the marks and their complementary nature. And now

   that Amazon has its proverbial hands in everything, this consumer confusion becomes even more

   likely.

             Accordingly, a jury could reasonably conclude that the similarity-of-product/services

   factor weighs in favor of Wreal.

             C.                                                                                  .




                                                                           .




                                                      8
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 9 of 13
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 10 of 13
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 11 of 13
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 12 of 13



                                     SERVICE LIST

    Justin A. Nelson, Esq.                Jamie Z. Isani, Esq.
    Drew D. Hansen, Esq.                  Co-counsel for Defendant
    Co-counsel for Defendant              HUNTON ANDREWS KURTH LLP
    Susman Godfrey L.L.P.                 1111 Brickell Avenue
    1201 Third Avenue                     Suite 2500
    Suite 3800                            Miami, FL 33131
    Seattle, WA 98101                     Tel. 305-810-2500
    Tel. 206-516-3880                     Fax 305-810-2460
    Fax 206-516-3883                      jisani@HuntonAK.com
    jnelson@susmangodfrey.com
    dhansen@susmangodfrey.com




                                           12
Case 1:14-cv-21385-JAL Document 357 Entered on FLSD Docket 11/08/2018 Page 13 of 13




                   EXHIBIT "A"
